DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Arguments, filed 03/11/2022, with respect to rejections and objections have been fully considered and are persuasive.  The objections and rejections of the application has been withdrawn. 
Allowable Subject Matter
Claims 1-5 and 7-8 are allowed.
The following is an examiner’s statement of reasons for allowance: Claim 1, for which Claims 2-5 and Claims 7-8 are dependent, teaches a limitation: “wherein side walls of the channel in the front face of the first junction box mounting plate are angled inwardly to receive outwardly sloping walls of the projection on the second electrical fixture mounting plate” that are not taught in the prior art of record and upon further search, examiner did not find prior art that would disclose the above limitations.
Kerr (US6503099) is the closest prior art of record.
Regarding Claim 1, Kerr teaches, in Fig. 4-7, a quick-connect mounting device for an mounting an electrical fixture to a junction box comprising: a first junction box mounting plate (170) having junction box mounting means (124, see Fig. 1-2) for removably affixing said first junction box mounting plate to said junction box (Fig. 1,Fig. 4), and a first electrical connector (128) positioned in a channel (114) in a front face (Fig. 4) of said first junction box mounting plate (Fig. 4); and a second fixture mounting plate (174) having electrical fixture mounting means (holes, 184) for removably affixing said second electrical fixture mounting plate to said electrical fixture (40), and a second electrical connector (160) positioned in a slot (Fig. 5) in a projection (slot surface/area, 160 around) extending upwardly from a front face (174 shortens in 
Kerr does not teach the above allowable limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is presented in the Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMED AZAM whose telephone number is (571)270-0593. The examiner can normally be reached Mon-Fri 7:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/MA/Examiner, Art Unit 2848                                                                                                                                                                                                        
/Timothy J. Dole/Supervisory Patent Examiner, Art Unit 2848